Exhibit Gruber & Company, LLC July 8, Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Change in Certifying Accountant Ladies and Gentlemen: We have read item 5 of Intermost Corporation’s Form 10QSB filed May 21, 2007 and we agree with the statements therein concerning E. Randall Gruber, CPA, PC.We cannot confirm or deny that Samuel H. Wong & Company, LLP was not consulted prior to their appointment as auditors. /s/ Gruber & Company, LLC (formerly E. Randall Gruber, CPA, PC) Gruber & Company, LLC (formerly E. Randall Gruber, CPA, PC) 121 Civic Center Drive, Suite 225 Lake Saint Louis, Missouri63367 (636)561-5639Fax
